MINTZ & FRAADE, P.C.COUNSELORS AT LAW, NEW YORK 10016 TELEPHONEOF COUNSEL(212) 486-2500EDWARD C. KRAMERARTHUR L. PORTER, JR.JON M. PROBSTEINTELECOPIERSEYMOUR REITKNECHT(212) 486-0701I. FREDERICK SHOTKINJOSEPH J. TOMASEKNovember 24, 2015Filed Via EDGARUnited States Securities and Exchange Commissiontreet, NEWashington, DC 20549Attn: Loan Lauren P. Nguyen, Legal Branch Chief Re: Nostalgia Family Brands, Inc.Registration Statement on Form S-1Filed August 13, 2015File No. 333-206332Form 10-K for Fiscal Years Ended December 31, 2014, 2013, and 2012Filed June 2, 2015File No. 0-54857Dear Sir/Madam:We represent Nostalgia Family Brands, Inc. (the "Company"). We are writing on the Company's behalf with respect to the comment letter dated September 9, 2015 with respect to the Company's registration statement on Form S-1 filed on August 13, 2015 and Form 10-K filed on June 2, 2015. At the request of SEC staff, we respectfully request that the Company be granted an extension through November 30, 2015 with respect to filing a response to the comment letter with respect to the Form 10-K and refiling a revised Form 10-K with the SEC. Thank you for your consideration. Very truly yours,Mintz & Fraade, P.C.By:/s/ Alan P. FraadeAlan P. FraadeCc: Nostalgia Family Brands, Inc.APF:jpa
